Case 20-20270-rlj11 Doc 12 Filed 10/12/20 Entered 10/12/20 14:06:57 Page 1of5

BTXN 1084 (rev.

 

 

 

 

 

 

 

 

 

 

 

 

 

09/19)
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
§
CARLENE VERDLE BEAUCHAMP § Case No. 20-20270-RLJ-11
§
Debtor. §
APPLICATION FOR ADMISSION PRO HAC VICE
I. Name: Johnson, Michael R.
Last First MI
2. Firm Name: _ Ray Quinney & Nebeker P.C.
2 Address: __ 36 South State Street, Suite 1400
Salt Lake City, UT 84111

4, Phone: _ 801-532-1500 FAX: __ 801-532-7543

Email: __mjohnson@rqn.com
5. Name used to sign al/ pleadings: Michael R. Johnson
6. Retained by: Rabo AgriFinance
7. Admitted on May 31, 1995 and presently a member in good standing

of the bar of the highest court of the state of ___Utah

and issued the bar license number of _7zaq7p
8. Admitted to practice before the following courts:

Court: Admission Date:

(see attached list)

 

 

 

 

 

 

Continued.
Case 20-20270-rlj11 Doc 12 Filed 10/12/20 Entered 10/12/20 14:06:57 Page 2of5

10.

11.

12.

13.

14.

Are you presently a member in good standing of the bars of the courts listed above?
KX] Yes LI No

If “No,” please list all courts which you are no longer admitted to practice:

Have you ever been subject to a grievance proceeding or involuntary removal proceeding
while a member of the bar of any state or federal court?

L] Yes] No

If “Yes,” please provide details:

Other than minor traffic offenses, have you ever been charged, arrested, or convicted of a
criminal offense or offenses?

Ol Yes KI No

If “Yes,” please provide details:

Please list all cases in the United States Bankruptcy Court, Northern District of Texas in
which you have filed forpro hac vice in the past three years:

 

Date of Application Case No. and Style
7-17-2018 18-020126-11: In re Waggoner Cattle
07-17-2018 18-020125-11; In re Michael Quint Waggoner

 

 

Local counsel of record: |W. Heath Hendricks

 

Local counsel’s address: _Riney & Mayfield, LLP, 320 S. Polk Street, Suite 600
Amarillo, Texas 79101

 

 

Continued.
Case 20-20270-rlj11 Doc 12 Filed 10/12/20 Entered 10/12/20 14:06:57 Page 30f5

I respectfully request to be admitted to practice in the United States Bankruptcy Court for
the Northern District of Texas for this cause only.

I certify that I have read Dondi Properties Corp. V Commerce Savs. & Loan Assn, 121
F.D.R. 284 (NLD. Tex. 1988) (en banc), and the local civil and bankruptcy rules of this court and
will comply with the standards of practice adopted in Dondi and with the local civil and
bankruptcy rules.

[] Iam an ECF filer. I also certify that I have served a true and correct copy of this
document upon each attorney of record and filed the application via ECF with the payment of
$100.00

(] lam not an ECF filer. I also certify that I have served a true and correct copy of this
document upon each attorney of record and the original upon the US Bankruptcy Court
accompanied with the $100.00 filing fee on

‘Michael R. Johnson D-f- Ze22z0
Printed Name of Applicant ate

 

    

Signature of Applicant
Case 20-20270-rlj11 Doc 12 Filed 10/12/20 Entered 10/12/20 14:06:57

MICHAEL R. JOHNSON
Courts Admitted

Page 4 of 5

 

Court:

Date Admitted:

 

Utah Supreme Court

May 31, 1995

 

Supreme Court of Arizona

October 22, 1994

 

Arizona District Court

January 22, 1996

 

United States District Court, Utah

August 17, 1996

 

United States Bankruptcy Court, Utah

August 17, 1996

 

US Court of Appeals, 11th Circuit

October 5, 2001

 

US Court of Appeals, 10" Circuit

February 11, 2004

 

United States District Court, Arizona

February 11, 2004

 

10" Circuit Bankruptcy Appellate Panel

February 11, 2004

 

 

United States District Court, Central District Illinois

 

October 17, 2017

 

 
Case 20-20270-rlj11 Doc 12 Filed 10/12/20 Entered 10/12/20 14:06:57 Page 5of5

CERTIFICATE OF GOOD STANDING

 

~~ *Thisdecument expires 60 days from the date of issuance"

 

   

  

Issued oft 10/9/2020 c es >

To Whom it May Concem;,

muda continuing Jebal education requit ments, | if applicable. and is not’ disbarred, present
ion, suspended or thas not resigned wir isciygine pending, from the Rpgfice) of lay in n this state,

 

Elizabeth A. Wright
General Counsel
Utah State Bar

 

No.2020 -877970
verify by email at cogsrequest@utahbar.org
